OFFICE ACTION
Allowance Subject Matter
Claims 1-17 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, Ahn et al (U.S. Patent 10,636,795) in view of Dewey et al (U.S. Patent 9,818,847), does not anticipate such limitations as: “wherein the dielectric layer includes a metal oxide and nitrogen (N), the metal oxide having a chemical formula of M2Ox (M2 is a second metal, and x is a positive real number), and wherein M1 and M2 are the same or different, and wherein the dielectric layer includes a first portion and a second portion on the first portion, and wherein a detection amount of nitrogen in the dielectric layer has a maximum value at a boundary between the first portion and the second portion; and wherein a maximum value of a detection amount of nitrogen (N) in the dielectric layer is greater than a maximum value of a detection amount of nitrogen (N) in the lower electrode” (as applied to Claim 1); “wherein the dielectric layer includes a metal oxide and nitrogen (N), the metal oxide having a chemical formula of M2Ox (M2 a second metal, and x is a positive real number), and wherein M1 and M2 are the same or different, and wherein the dielectric layer further includes an amine group or a nitrogen compound having the amine group as a substituent; and wherein the dielectric layer includes a first portion and a second portion that is disposed on the first portion and adjacent to the upper electrode, a detection amount of nitrogen in the first portion increasing from a bottom toward a top thereof, and a detection amount of nitrogen in the second portion decreasing from a bottom toward a top thereof” (as applied to Claim 10); and “wherein the dielectric layer includes a metal oxide and nitrogen (N), the metal oxide having a chemical formula of M2Ox (M2 is a second metal, and x is a positive real number), and wherein the dielectric layer includes a first portion and a second portion on the first portion, and wherein a detection amount of nitrogen in the dielectric layer has a maximum value at a boundary between the first portion and the second portion; and wherein a maximum value of a detection amount of nitrogen in the dielectric layer is greater than a maximum value of a detection amount of nitrogen in the lower electrode” (as applied to Claim 17), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Note:	None of the cited arts in IDS dated 09/23/2020 reads on pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
January 18, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815